DETAILED ACTION
Applicant: MIZUNO, Yusuke; AOYAMA, Tomoki; & MATSUMOTO, Erika
Assignee: Horiba, LTD.
Attorney: David S. Bir (Reg. No.: 38,383)
Filing: Amendment filed 23 November 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-13 are currently pending before the Office, and claims 1, 12, and 13 have been amended to make them definite and avoid the cited art.

Response to Arguments
Applicant’s arguments, see Pages 6-10, filed 23 November 2021, with respect to formality objections & claim rejections have been fully considered and are persuasive in that the suggested amendments have been made (Specification Objections & §112(b) Rejections) and the amended claim scope avoids the cited art (§103).  The objections of the Specification and the rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12, and 13, the closest prior art references are:
Mizuno et al. – which discloses an analyzing apparatus (Mizuno et al.: Fig. 1 analyzing apparatus 100) configured to obtain information about elements (¶31 analysis unit 5 analyzes elements) contained in a measurement object (Fig. 1 particulate matter P; ¶31 particulate matter P) on the Fig. 1 fluorescent x-ray X2; ¶34 fluorescent x-ray from the particulate matter P; ¶44) generated from the measurement object (P) and correct fluorescent X-ray information based on measurements of a standard material (¶54; ¶60).  However, Mizuno et al. fails to disclose an optical characteristic measurement device configured to obtain optical characteristics, it fails to disclose a calculation unit configured to calculate quantity information of the carbon compound based on the optical characteristics of the carbon compound, and it fails to disclose a calculation unit configured to correct the fluorescent X-ray information on the basis of the calculated quantity information about the quantity of the carbon compound.

    PNG
    media_image1.png
    469
    609
    media_image1.png
    Greyscale

Kawasaki Heavy Industries – which discloses an analyzing apparatus (Kawasaki: Fig. 1; Pg. 2, 5th-7th Full Paragraph (F.P.) – carbon (unburned) content in ash measured) configured to obtain information about elements (Pg. 2, 5th-7th F.P.; Pg. 3, 2nd-3rd F.P.) contained in a measurement object (filter 2; Pg. 2, 5th-7th F.P. – ash on filter 2) and an optical characteristics measurement device (12,18) configured to obtain quantity information about a quantity of carbon compound contained in the measurement object (Pg. 3, 2nd-3rd F.P. unburned ash content).  However, Kawasaki Heavy Industries fails to disclose an X-ray measurement device, it fails to disclose obtaining fluorescent X-ray information, and it fails to disclose a calculation unit configured to correct the fluorescent X-ray information on the basis of the calculated quantity information about the quantity of the carbon compound.

    PNG
    media_image2.png
    302
    424
    media_image2.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for an analyzing apparatus (100) including an X-ray measurement device (2) configured to obtain fluorescent X-ray information, an optical characteristics measurement device (3) configured to obtain optical characteristics of a carbon compound contained in the measurement object (1), and a calculation unit (4) configure to calculate quantity information about a quantity of the carbon compound based on the optical characteristics of the carbon compound, and to correct the fluorescent X-ray information on the basis of the calculated quantity information about the quantity of the carbon compound, in combination with the other claimed elements.  Claims 2-11 are allowed based on dependency.

    PNG
    media_image3.png
    928
    632
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (CN 112986300 A published 18 June 2021) – which discloses a rock debris logging analysis method (Chen et al.: Abstract) including acquiring x-ray fluorescence data and color filter light irradiation Abstract) however it fails to disclose calculating quantity information about a quantity of the carbon compound and it is published after the instant application priority date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884